John T. Casey, J.
In view of the again amended paragraphs (a) and (b) of subdivision 1 of section 421 of the Real Property Tax Law by the 1972 Legislature, which provide that retroactive to January 1, 1972 nonprofit corporations whose purpose is the moral and mental improvement of men, women and children are tax exempt regardless of local law, my prior decision (70 Misc 2d 562) must be amended and the plaintiffs motion for summary judgment in its declaratory judgment action granted to the extent of declaring that as of January 1, 1972 the plaintiff corporation is exempt from taxation as provided in section 421 (subd 1, pars [a], [b]) of the Real Property Tax Law.